DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 09/19/2022, claims 1, 8, and 15 have been amended. Claims 9-14 have been kept original. Claims 2-7, and 16-20 have been previous presented. The currently pending claims considered below are Claims 1-20.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

		Claim 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the amount of use of each icon over a predetermined period of time, and ranking the icons based on the determined amount of use.

	The following is an analysis based on 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1, Statutory Category?
	Claims 1-7 are directed to a system, i.e. a machine.
	Claims 8-14 are directed to a method.
	Claims 15 -20 are directed to a system, i.e. a machine.
	Therefore, claims 1-20 fall into at least one of the four statutory categories.

Step 2A, Prong I: Judicial Exception Recited?
		The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation.

	As per claims 1, 8, and 15, the claims similarly claim the following limitations: “generate a change feed event, the change feed event recording a change to one node of the plurality of nodes and one edge of the plurality of edges to the graph made responsive to receiving the modification to the graph;” 
	At the high level of generality as drafted, this encompasses a type of mental step. The broadest reasonable interpretation of a “change feed event” in light of the specification is data representative of changes to various events of the graph (See [0266]). A human can reasonably perform in the mind the identification of one or more changes that modify a graph, by observing the changes made, such as deleting or adding to the graph. This requires nothing more than a mentally created observation, evaluation, or judgment of what has changed and can be characterized as reciting a mental process.
 
	Dependent claims 2-7, 9-14, 16-20 further elaborate upon the recited abstract ideas in claims 1, 8, and 15.
	Accordingly, claims 1, 8, and 15 recite at least one abstract idea.

Step 2A, Prong II: Integrated into a Practical Application?
	The claims recite the following additional limitations/elements:
	
	As per claims 1, 8, and 15, the claims similarly claim the following limitations:
“receive a modification to a graph, the graph comprising a plurality of nodes and a plurality of edges between the plurality of nodes, the plurality of nodes representing entities of the building and the plurality of edges representing relationships between the entities of the building;”
	Which recites insignificant extra-solution activity as retrieval/receiving of data (i.e. mere data gathering) such as 'obtaining information' as identified in MPEP 2106.05(g) and does not provide integration into a practical application. To the extent this limitation requires the graph and nodes to represent some specific type of elements (i.e. entities of buildings) this at most represents a mere field of use limitation under MPEP 2106.05(h) which also does not provide integration into a practical application.
	“add the change feed event to a change feed comprising a plurality of change feed events representing modifications to the graph at a plurality of different times;”
	For which the broadest reasonable interpretation of this limitation is adding the (mentally observed/evaluated) changes in the graph to a feed (essentially a list). This is considered insignificant post-solution activity as mere data outputting or mere instructions to “apply it” for the step of the generated change feed event. A final step of adding the change feed events to a change feed/list is mere data outputting and an insignificant application under MPEP 2106.05(g) and does integrate the claim into a practical application.
	“generate a second graph including a plurality of nodes and a plurality of edges by creating the plurality of nodes or the plurality of edges based on the plurality of change feed events of the change feed or modify existing nodes of the plurality of nodes or existing edges of the plurality of edges based on the plurality of change feed events of the change feed, wherein the plurality of nodes and the plurality of edges of the second graph include the change to the one node and the one edge recorded by the change feed event.”
	This is considered insignificant post-solution activity as mere data outputting or mere instructions to “apply it” for the step of the generated change feed events and display in a second graph based in the first collections of events in the first graph. Which is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering.

	The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
	
	Dependent claims 2-7, 9-14, 16-20 further elaborate upon the recited abstract ideas in claims 1, 8, and 15, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.

	Therefore, claims 1-20 do not integrate the recited abstract ideas into a practical application.
	
Step 2B: Claim provides an Inventive Concept?
	When considered individually or in combination, the additional limitations/elements of claims 1-20 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas.
	Further, the additional limitations in claims 1-20 are an example of simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP § 2106.05(d)(II). Specifically, the additional limitation is an example of receiving or transmitting data over a network. 
	The conclusions from above for the elements reciting generic computer components as mere instructions to apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. With respect to the limitations identified as insignificant extra-solution activity above the conclusions are carried over, and both the “receiving” and “outputting” (i.e. storing) are well-understood, routine, and conventional operations. For Berkheimer support as being well-understood, routine, and conventional see court recognized activities in MPEP 2106.04(d)(II) as “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec” and “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.” Looking at the limitations in combination and the claim as a whole does not change this conclusion and the claim is ineligible.
	Further, the additional limitations of “one or more memory devices”, and “one or more processors” which is a high-level recitation of a generic computer components and represents mere instructions to apply on a computer as in MPEP 2106.05(f), which does not provide integration into a practical application.
	
	In conclusions from above for the elements reciting generic computer components as mere instructions to apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. Looking at the limitations in combination and the claims as a whole does not change this conclusion and the claim is ineligible.
	Therefore, the additional limitations of claims 1-20 do not amount to significantly more than the judicial exception.
	Thus, claims 1-20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
	Therefore, the claims are not patent eligible. 


Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-2, 4-5, 7- 9, 11-12, 14-16, and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Knight et al. (US 20200412810 A1) in view of Chintalapally (US 20190050264 A1) in further view of Martinez et al. (US 20200090085 A1).

As per claim 1, Knight teaches a system for a building (Knight, par. [0001], a commercial real-estate and residential building systems) comprising one or more memory devices having instructions thereon, that, when executed by one or more processors, cause the one or more processors to (Knight, par. [0006], the system includes a memory storing computer-readable instructions. The system includes one or more processors): 
receive a modification to a graph (Knight, fig. 3:305, par. [0043], “receives information about an asset associated with a commercial real-estate building …” Where the graph is interpreted as to receive the modification. Further, fig. 3:325, par. [0044], the received information is processed and enter into a node of a graph representation of a commercial real-estate building. Furthermore, par. [0024], “a graph database representation of entities and relationships that are important in the context of commercial buildings and spaces.”), 
the graph comprising a plurality of nodes (Knight, fig. 6, par. [0041], “The graph schema 600 includes a plurality of nodes 605a-g (generally referred to as nodes 605)”) and 
a plurality of edges between the plurality of nodes (Knight, fig. 6, par. [0041], “The graph schema 600 includes a plurality of edges 610a-i (generally referred to as edges 610)”), 
the plurality of nodes representing entities of the building (Knight, fig. 6, par. [0041], “The asset, type, point, location, controller, network, and manufacturer entities are represented respectively as the nodes 605a-g of the graph schema 600.  The graph schema 600 includes a plurality of edges 610a-i (generally referred to as edges 610)”) and 
the plurality of edges representing relationships between the entities of the building (Knight, fig. 6, par. [0041], “The edges 610 represent relationships between the nodes 605 and their corresponding entities.”); 
However, it is noted that the prior art of Knight does not explicitly teach “add the change feed event to a change feed comprising a plurality of change feed events representing modifications to the graph at a plurality of different times;”
On the other hand, in the same field of endeavor, Chintalapally teaches add the change feed event to a change feed (Chintalapally, fig. 8:20, par. [0052]-[]0055], “The cloud message broker 820 is configured to control the flow of information between the EDC 105 and the edge device 110.” Where the cloud message broker is interpreted as the change feed. Further, fig. 11:1115, par. [0060]-[0061], [0074], “at step 1115, may communicate and register the changes to the EDC 105 via the upstream agent 860” Where the register the changes to the EDC 105 is add the change feed event to the cloud message broker 820 via the upstream agent 820) 
	comprising a plurality of change feed events representing modifications to the graph (Chintalapally, fig. 8:20, par. [0052]-[0053], [0061], “The device manager 810 may store the graph to the metadata graph 215 or update the graph to reflect changes to an edge device 110.” Wherein the update the graph to reflect changes to an edge device is interpreted as the plurality of change feed events representing modifications to the graph. Update the graph is inherent to make modifications to the graph. The modifications are for example, an event indicative of a hardware change such as connection of a sensor (111 and 112) to the edge device 110 via a USB port. It is also noted that Knight, fig. 4, par. [0023], [0047], “updating the graph representation of the digital twin of the commercial real-estate building with the points, networks, controller and locations associated with the new device.” Where the process is determining the points, networks, controllers, and locations during a monitoring for a new device connected to a network. When a new device is determined at least one controller entity associated with the one or more points, networks, and locations associated with the new device is also determined. Where the determined at least one controller entity associated with the one or more points, networks, and locations are interpreted as the plurality of change feed events representing modifications to the graph)
	at a plurality of different times (Chintalapally, figs. 8, 11, par. [0061], “The discovery agent 850 may periodically poll the operating system resources to discover changes to the edge device 110. For example, the discovery agent 850 may poll the operating system resources at system startup. The discovery agent 850 may poll the operating system resources during a time interval.” Wherein periodically poll is inherent to occurring in a time interval. The time interval is interpreted as the plurality of different times once each time interval would be a different time. It is also noted that Knight, par. [0023], [0027], “the aggregation of queries over time intervals (i.e. queries over 5 second, 10 second, 15 second intervals stacking on top of each other)”. Where the centralized queues are receiving the data in different times-based aggregation of queries over time intervals)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications into Knight that teaches provide intelligent commercial real-estate and residential building systems and automation. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to determining, via the graph, whether at least one computer with hardware components capable of meeting the requirements of the application exists (Chintalapally par. [0004]). 
However, it is noted that the prior art of Knight, and Chintalapally do not explicitly teach “generate a change feed event, the change feed event recording a change to one node of the plurality of nodes and one edge of the plurality of edges to the graph made responsive to receiving the modification to the graph; generate a second graph including a plurality of nodes and a plurality of edges by creating the plurality of nodes or the plurality of edges based on the plurality of change feed events of the change feed or modify existing nodes of the plurality of nodes or existing edges of the plurality of edges based on the plurality of change feed events of the change feed, wherein the plurality of nodes and the plurality of edges of the second graph include the change to the one node and the one edge recorded by the change feed event.”
On the other hand, in the same field of endeavor, Martinez teaches generate a change feed event, the change feed event recording a change to one node of the plurality of nodes and one edge of the plurality of edges to the graph made responsive to receiving the modification to the graph (Martinez, figs. 1-3, par. [0022]-[0025], [0033]-[0037], a change feed event of a change feed is generated – changes are added to the threads – the changes occur at different times. it has been demonstrated that a graph architecture can scale to billions of changes per day. The changes occur in nodes and edges of the graph upon on graph architecture modification); 
generate a second graph including a plurality of nodes and a plurality of edges by creating the plurality of nodes or the plurality of edges based on the plurality of change feed events of the change feed or modify existing nodes of the plurality of nodes or existing edges of the plurality of edges based on the plurality of change feed events of the change feed, wherein the plurality of nodes and the plurality of edges of the second graph include the change to the one node and the one edge recorded by the change feed event (Martinez, fig. 3, [0025], [0034]-[0035], [0037], “Thus, the resulting Tn+1 snapshot consists of four nodes ({A,B,C,D}) and four edges ({e1, e2, e4, e5}). The second transition from Tn+1 to Tn+2 comprises “remove A”, “remove e5”, “add X”, “add Y”, and “add e6” operations. The resulting graph at Tn+2 includes five nodes ({B,C,D,X,Y)} and three edges ({e2, e4, e6}). Note that nodes represent DTUs, and edges represent relationships between DTUs. In practice, it has been demonstrated that a graph architecture can scale to billions of changes per day. Thus, the DTG provides a flexible computational and data fabric for the DT.” Wherein the second transition from Tn+1 to Tn+2 comprises “remove A”, “remove e5”, “add X”, “add Y”, and “add e6” operations is interpreted as the generate a second graph including a plurality of nodes and a plurality of edges by creating the plurality of nodes or the plurality of edges based on the plurality of change feed events of the change feed or modify existing nodes of the plurality of nodes or existing edges of the plurality of edges based on the plurality of change feed events of the change feed, wherein the plurality of nodes and the plurality of edges of the second graph include the change to the one node and the one edge recorded by the change feed event).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Martinez  that teaches creating and utilizing a graph-based structure for managing digital twins into the combination of Knight that teaches provide intelligent commercial real-estate and residential building systems and automation, and Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to create a digital counterpart of an object that can be used to identify opportunities to increase an object's efficiency (Martinez par. [0003]). 

As per claim 2, Knight teaches wherein the graph is digital twin of the building (Knight, par. [0021], digital twin of the building), wherein the entities of the building are at least one of building equipment, locations of the building, users of the building, and events of the building (Knight, par. [0044], “The location entities may be determined based on information about the actual locations of the devices and controllers associated with the asset, the areas of the building that the devices and controllers service (service areas), and other information from Building Information Modeling (BIM) data of the building” Where the areas of the building is locations of the building).

As per claim 4, Knight teaches wherein the modification is at least one of: adding a new node to the plurality of nodes of the graph; adding a new edge to the plurality of edges of the graph; deleting an existing node of the plurality of nodes of the graph; deleting an existing edge of the plurality of edges of the graph; modifying the existing node of the plurality of nodes of the graph; or modifying the existing edge of the plurality of edges of the graph (Knight, fig. 6, par. [0025], [0041], “enabling automatic creation of all or some of the related entities and relationships, thereby automatically setting up the nodes and relationships of an asset in the digital twin.” Where the automatically setting up the nodes is adding new node to a plurality of nodes of a graph when a new device is known).

As per claim 5, Knight teaches wherein the instructions cause the one or more processors to: communicate the change feed event of the change feed to one or more consuming applications (Knight, par. [0024], [0027], [0040], “The graph database and actor model allows us to integrate with other digital twins like BIM, energy models, third-party APIs, third-party building software and applications, etc. Additionally, relationships between entities may be modeled based on an understanding of how the actual physical equipment gets connected.” For example, a sensor may communicate a measurement, such as temperature, to an actor corresponding to the sensor. Where the applications are interpreted as consuming applications).  

As per claim 7, Chintalapally teaches wherein the one or more consuming applications update the graph stored by the one or more consuming applications based on the change feed event (Chintalapally, figs. 5, 11, par. [0054], [0077], [0083, “The running state of the application may be communicated to the EDS 105 to update the running state of the application within the metadata graph 215.  When the application is finished, the metadata graph 215 may be updated to reflect that the application is not running.” Where the metadata graph of a graph is being updated based on the alterations of edge device information processed).

As per claim 8, Knight teaches a method comprising (Knight, par. [0004], a computer-implemented method for asynchronous control of a plurality of Internet of Things (IoT) devices connected to a Building Automation Control (BAC) network of a commercial real estate building): 
receiving, by a processing circuit (Knight, par. [0006], the system includes one or more processors), a modification to a graph (Knight, fig. 3:305, par. [0043], “receives information about an asset associated with a commercial real-estate building …” Where the graph is interpreted as to receive the modification. Further, fig. 3:325, par. [0044], the received information is processed and enter into a node of a graph representation of a commercial real-estate building. Furthermore, par. [0024], “a graph database representation of entities and relationships that are important in the context of commercial buildings and spaces.”), 
the graph comprising a plurality of nodes (Knight, fig. 6, par. [0041], “The graph schema 600 includes a plurality of nodes 605a-g (generally referred to as nodes 605)”) and 
a plurality of edges between the plurality of nodes (Knight, fig. 6, par. [0041], “The graph schema 600 includes a plurality of edges 610a-i (generally referred to as edges 610)”), 
the plurality of nodes representing entities of a building (Knight, fig. 6, par. [0041], “The asset, type, point, location, controller, network, and manufacturer entities are represented respectively as the nodes 605a-g of the graph schema 600.  The graph schema 600 includes a plurality of edges 610a-i (generally referred to as edges 610)”) and 
the plurality of edges representing relationships between the entities of the building (Knight, fig. 6, par. [0041], “The edges 610 represent relationships between the nodes 605 and their corresponding entities.”);
However, it is noted that the prior art of Knight does not explicitly teach “adding, by the processing circuit, the change feed event to a change feed comprising a plurality of change feed events representing modifications to the graph at a plurality of different times;”
On the other hand, in the same field of endeavor, Chintalapally teaches adding, by the processing circuit, the change feed event (Chintalapally, fig. 8:20, par. [0052]-[]0055], “The cloud message broker 820 is configured to control the flow of information between the EDC 105 and the edge device 110.” Where the cloud message broker is interpreted as the change feed. Further, fig. 11:1115, par. [0060]-[0061], [0074], “at step 1115, may communicate and register the changes to the EDC 105 via the upstream agent 860” Where the register the changes to the EDC 105 is add the change feed event to the cloud message broker 820 via the upstream agent 820) 
	to a change feed comprising a plurality of change feed events representing modifications to the graph (Chintalapally, fig. 8:20, par. [0052]-[0053], [0061], “The device manager 810 may store the graph to the metadata graph 215 or update the graph to reflect changes to an edge device 110.” Wherein the update the graph to reflect changes to an edge device is interpreted as the plurality of change feed events representing modifications to the graph. Update the graph is inherent to make modifications to the graph. The modifications are for example, an event indicative of a hardware change such as connection of a sensor (111 and 112) to the edge device 110 via a USB port. It is also noted that Knight, fig. 4, par. [0023], [0047], “updating the graph representation of the digital twin of the commercial real-estate building with the points, networks, controller and locations associated with the new device.” Where the process is determining the points, networks, controllers, and locations during a monitoring for a new device connected to a network. When a new device is determined at least one controller entity associated with the one or more points, networks, and locations associated with the new device is also determined. Where the determined at least one controller entity associated with the one or more points, networks, and locations are interpreted as the plurality of change feed events representing modifications to the graph)
	at a plurality of different times (Chintalapally, figs. 8, 11, par. [0061], “The discovery agent 850 may periodically poll the operating system resources to discover changes to the edge device 110. For example, the discovery agent 850 may poll the operating system resources at system startup. The discovery agent 850 may poll the operating system resources during a time interval.” Wherein periodically poll is inherent to occurring in a time interval. The time interval is interpreted as the plurality of different times once each time interval would be a different time. It is also noted that Knight, par. [0023], [0027], “the aggregation of queries over time intervals (i.e. queries over 5 second, 10 second, 15 second intervals stacking on top of each other)”. Where the centralized queues are receiving the data in different times-based aggregation of queries over time intervals)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications into Knight that teaches provide intelligent commercial real-estate and residential building systems and automation. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to determining, via the graph, whether at least one computer with hardware components capable of meeting the requirements of the application exists (Chintalapally par. [0004]).
However, it is noted that the prior art of Knight, and Chintalapally do not explicitly teach “generating, by the processing circuit, a change feed event, the change feed event recording a change to one node of the plurality of nodes and one edge of the plurality of edges of the graph made responsive to receiving the modification to the graph; generating, by the processing circuit, a second graph including a plurality of nodes and a plurality of edges by creating the plurality of nodes or the plurality of edges based on the plurality of change feed events of the change feed or modifying, by the processing circuit, existing nodes of the plurality of nodes or existing edges of the plurality of edges based on the plurality of change feed events of the change feed, wherein the plurality of nodes and the plurality of edges of the second graph include the change to the one node and the one edge recorded by the change feed event.”
On the other hand, in the same field of endeavor, Martinez teaches generating, by the processing circuit, a change feed event, the change feed event recording a change to one node of the plurality of nodes and one edge of the plurality of edges of the graph made responsive to receiving the modification to the graph; (Martinez, figs. 1-3, par. [0022]-[0025], [0033]-[0037], a change feed event of a change feed is generated – changes are added to the threads – the changes occur at different times. it has been demonstrated that a graph architecture can scale to billions of changes per day. The changes occur in nodes and edges of the graph upon on graph architecture modification); 
generating, by the processing circuit, a second graph including a plurality of nodes and a plurality of edges by creating the plurality of nodes or the plurality of edges based on the plurality of change feed events of the change feed or modifying, by the processing circuit, existing nodes of the plurality of nodes or existing edges of the plurality of edges based on the plurality of change feed events of the change feed, wherein the plurality of nodes and the plurality of edges of the second graph include the change to the one node and the one edge recorded by the change feed event (Martinez, fig. 3, [0025], [0034]-[0035], [0037], “Thus, the resulting Tn+1 snapshot consists of four nodes ({A,B,C,D}) and four edges ({e1, e2, e4, e5}). The second transition from Tn+1 to Tn+2 comprises “remove A”, “remove e5”, “add X”, “add Y”, and “add e6” operations. The resulting graph at Tn+2 includes five nodes ({B,C,D,X,Y)} and three edges ({e2, e4, e6}). Note that nodes represent DTUs, and edges represent relationships between DTUs. In practice, it has been demonstrated that a graph architecture can scale to billions of changes per day. Thus, the DTG provides a flexible computational and data fabric for the DT.” Wherein the second transition from Tn+1 to Tn+2 comprises “remove A”, “remove e5”, “add X”, “add Y”, and “add e6” operations is interpreted as the generate a second graph including a plurality of nodes and a plurality of edges by creating the plurality of nodes or the plurality of edges based on the plurality of change feed events of the change feed or modify existing nodes of the plurality of nodes or existing edges of the plurality of edges based on the plurality of change feed events of the change feed, wherein the plurality of nodes and the plurality of edges of the second graph include the change to the one node and the one edge recorded by the change feed event).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Martinez  that teaches creating and utilizing a graph-based structure for managing digital twins into the combination of Knight that teaches provide intelligent commercial real-estate and residential building systems and automation, and Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to create a digital counterpart of an object that can be used to identify opportunities to increase an object's efficiency (Martinez par. [0003]).

As per claim 9, Knight teaches wherein the entities of the building are at least one of building equipment, locations of the building, users of the building, and events of the building (Knight, par. [0044], “The location entities may be determined based on information about the actual locations of the devices and controllers associated with the asset, the areas of the building that the devices and controllers service (service areas), and other information from Building Information Modeling (BIM) data of the building” Where the areas of the building is locations of the building).

As per claim 11, Knight teaches wherein the modification is at least one of: adding a new node to the plurality of nodes of the graph; adding a new edge to the plurality of edges of the graph; deleting an existing node of the plurality of nodes of the graph; deleting an existing edge of the plurality of edges of the graph; modifying the existing node of the plurality of nodes of the graph; or modifying the existing edge of the plurality of edges of the graph (Knight, fig. 6, par. [0025], [0041], “enabling automatic creation of all or some of the related entities and relationships, thereby automatically setting up the nodes and relationships of an asset in the digital twin.” Where the automatically setting up the nodes is adding new node to a plurality of nodes of a graph when a new device is known).  

As per claim 12, Knight teaches further comprising: communicating, by the processing circuit, the change feed event of the change feed to one or more consuming applications (Knight, par. [0024], [0027], [0040], “The graph database and actor model allows us to integrate with other digital twins like BIM, energy models, third-party APIs, third-party building software and applications, etc. Additionally, relationships between entities may be modeled based on an understanding of how the actual physical equipment gets connected.” For example, a sensor may communicate a measurement, such as temperature, to an actor corresponding to the sensor. Where the applications are interpreted as consuming applications).  

As per claim 14, Chintalapally teaches wherein the one or more consuming applications update the graph stored by the one or more consuming applications based on the change feed event (Chintalapally, figs. 5, 11, par. [0054], [0077], [0083, “The running state of the application may be communicated to the EDS 105 to update the running state of the application within the metadata graph 215.  When the application is finished, the metadata graph 215 may be updated to reflect that the application is not running.” Where the metadata graph of a graph is being updated based on the alterations of edge device information processed).

As per claim 15, Knight teaches a system of a building comprising (Knight, par. [0001], a commercial real-estate and residential building systems): 
one or more memory devices having instructions thereon (Knight, par. [0006], the system includes a memory storing computer-readable instructions); and 
one or more processors configured to execute the instructions causing the one or more processors to thereon (Knight, par. [0006], the system includes one or more processors): 
receive a modification to a digital twin (Knight, par. [0024], [0039], an energy model can calibrated for HVAC zones based on a representation of a building's digital twin. Where the calibration is inherent to occur after the HVAC zones based on a representation of a building's digital twin is modified. The IoT contextually-aware digital twin of a commercial real-estate building is generated based on an IoT data model schema that defines various entities associated with a "thing", such as a type, network, manufacturer, controller, point, asset, and location. Where the thing is interpreted to be received by a device that generated the IoT data model schema due to modification to a digital twin), 
the digital twin comprising a plurality of nodes (Knight, fig. 6, par. [0041], “The graph schema 600 includes a plurality of nodes 605a-g (generally referred to as nodes 605)”) and a plurality of edges between the plurality of nodes (Knight, fig. 6, par. [0041], “The graph schema 600 includes a plurality of edges 610a-i (generally referred to as edges 610)”), 
the plurality of nodes representing entities of the building (Knight, fig. 6, par. [0041], “The asset, type, point, location, controller, network, and manufacturer entities are represented respectively as the nodes 605a-g of the graph schema 600.  The graph schema 600 includes a plurality of edges 610a-i (generally referred to as edges 610)”) and 
the plurality of edges representing relationships between the entities of the building (Knight, fig. 6, par. [0041], “The edges 610 represent relationships between the nodes 605 and their corresponding entities.”);
However, it is noted that the prior art of Knight does not explicitly teach “add the change feed event to a change feed comprising a plurality of change feed events representing modifications to the digital twin at a plurality of different times;”
On the other hand, in the same field of endeavor, Chintalapally teaches add the change feed event to a change feed (Chintalapally, fig. 8:20, par. [0052]-[]0055], “The cloud message broker 820 is configured to control the flow of information between the EDC 105 and the edge device 110.” Where the cloud message broker is interpreted as the change feed. Further, fig. 11:1115, par. [0060]-[0061], [0074], “at step 1115, may communicate and register the changes to the EDC 105 via the upstream agent 860” Where the register the changes to the EDC 105 is add the change feed event to the cloud message broker 820 via the upstream agent 820) 
	comprising a plurality of change feed events representing modifications to the digital twin (Chintalapally, fig. 8:20, par. [0052]-[0053], [0061], “The device manager 810 may store the graph to the metadata graph 215 or update the graph to reflect changes to an edge device 110.” Wherein the update the graph to reflect changes to an edge device is interpreted as the plurality of change feed events representing modifications to the graph. Update the graph is inherent to make modifications to the graph. The update to the graph is interpreted to representing modifications to the digital twin once the graph is generate and display in a digital format. The modifications are for example, an event indicative of a hardware change such as connection of a sensor (111 and 112) to the edge device 110 via a USB port. It is also noted that Knight, fig. 4, par. [0023], [0047], “updating the graph representation of the digital twin of the commercial real-estate building with the points, networks, controller and locations associated with the new device.” Where the process is determining the points, networks, controllers, and locations during a monitoring for a new device connected to a network. When a new device is determined at least one controller entity associated with the one or more points, networks, and locations associated with the new device is also determined. Where the determined at least one controller entity associated with the one or more points, networks, and locations are interpreted as the plurality of change feed events representing modifications to the graph)
	at a plurality of different times (Chintalapally, figs. 8, 11, par. [0061], “The discovery agent 850 may periodically poll the operating system resources to discover changes to the edge device 110. For example, the discovery agent 850 may poll the operating system resources at system startup. The discovery agent 850 may poll the operating system resources during a time interval.” Wherein periodically poll is inherent to occurring in a time interval. The time interval is interpreted as the plurality of different times once each time interval would be a different time. It is also noted that Knight, par. [0023], [0027], “the aggregation of queries over time intervals (i.e. queries over 5 second, 10 second, 15 second intervals stacking on top of each other)”. Where the centralized queues are receiving the data in different times-based aggregation of queries over time intervals);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications into Knight that teaches provide intelligent commercial real-estate and residential building systems and automation. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to determining, via the graph, whether at least one computer with hardware components capable of meeting the requirements of the application exists (Chintalapally par. [0004]). 
However, it is noted that the prior art of Knight, and Chintalapally do not explicitly teach “generate a change feed event, the change feed event recording a change to one node of the plurality of nodes and one edge of the plurality of edges of the digital twin made responsive to receiving the modification to the digital twin; synchronize a second digital twin with the digital twin by creating the plurality of nodes or the plurality of edges for the second digital twin based on the plurality of change feed events of the change feed, wherein the plurality of nodes and the plurality of edges of the second digital twin include the change to the one node and the one edge recorded by the change feed event.”
On the other hand, in the same field of endeavor, Martinez teaches generate a change feed event, the change feed event recording a change to one node of the plurality of nodes and one edge of the plurality of edges of the digital twin made responsive to receiving the modification to the digital twin (Martinez, figs. 1-3, par. [0022]-[0025], [0033]-[0037], a change feed event of a change feed is generated – changes are added to the threads – the changes occur at different times. it has been demonstrated that a graph architecture can scale to billions of changes per day. The changes occur in nodes and edges of the graph upon on graph architecture modification);
 synchronize a second digital twin with the digital twin by creating the plurality of nodes or the plurality of edges for the second digital twin based on the plurality of change feed events of the change feed, wherein the plurality of nodes and the plurality of edges of the second digital twin include the change to the one node and the one edge recorded by the change feed event (Martinez, fig. 3, [0025], [0034]-[0035], [0037], “Thus, the resulting Tn+1 snapshot consists of four nodes ({A,B,C,D}) and four edges ({e1, e2, e4, e5}). The second transition from Tn+1 to Tn+2 comprises “remove A”, “remove e5”, “add X”, “add Y”, and “add e6” operations. The resulting graph at Tn+2 includes five nodes ({B,C,D,X,Y)} and three edges ({e2, e4, e6}). Note that nodes represent DTUs, and edges represent relationships between DTUs. In practice, it has been demonstrated that a graph architecture can scale to billions of changes per day. Thus, the DTG provides a flexible computational and data fabric for the DT.” Wherein the second transition from Tn+1 to Tn+2 comprises “remove A”, “remove e5”, “add X”, “add Y”, and “add e6” operations is interpreted as the generate a second graph including a plurality of nodes and a plurality of edges by creating the plurality of nodes or the plurality of edges based on the plurality of change feed events of the change feed or modify existing nodes of the plurality of nodes or existing edges of the plurality of edges based on the plurality of change feed events of the change feed, wherein the plurality of nodes and the plurality of edges of the second graph include the change to the one node and the one edge recorded by the change feed event).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Martinez  that teaches creating and utilizing a graph-based structure for managing digital twins into the combination of Knight that teaches provide intelligent commercial real-estate and residential building systems and automation, and Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
	The motivation for doing so would be to create a digital counterpart of an object that can be used to identify opportunities to increase an object's efficiency (Martinez par. [0003]).

As per claim 16, Knight teaches wherein the entities of the building are at least one of building equipment, locations of the building, users of the building, and events of the building (Knight, par. [0044], “The location entities may be determined based on information about the actual locations of the devices and controllers associated with the asset, the areas of the building that the devices and controllers service (service areas), and other information from Building Information Modeling (BIM) data of the building” Where the areas of the building is locations of the building).

As per claim 18, Knight teaches wherein the modification is at least one of: adding a new node to the plurality of nodes of the digital twin; adding a new edge to the plurality of edges of the digital twin; deleting an existing node of the plurality of nodes of the digital twin; deleting an existing edge of the plurality of edges of the digital twin; modifying the existing node of the plurality of nodes of the digital twin; or modifying the existing edge of the plurality of edges of the digital twin (Knight, fig. 6, par. [0025], [0041], “enabling automatic creation of all or some of the related entities and relationships, thereby automatically setting up the nodes and relationships of an asset in the digital twin.” Where the automatically setting up the nodes is adding new node to a plurality of nodes of a graph when a new device is known. Where the graph is representing a plurality of digital twin nodes elements).

As per claim 19, Knight teaches wherein the instructions cause the one or more processors to: communicate the change feed event of the change feed to one or more consuming applications (Knight, par. [0024], [0027], [0040], “The graph database and actor model allows us to integrate with other digital twins like BIM, energy models, third-party APIs, third-party building software and applications, etc. Additionally, relationships between entities may be modeled based on an understanding of how the actual physical equipment gets connected.” For example, a sensor may communicate a measurement, such as temperature, to an actor corresponding to the sensor. Where the applications are interpreted as consuming applications).

7.	Claims 3, 10, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Knight et al. (US 20200412810 A1) in view of Chintalapally (US 20190050264 A1) in further view of Martinez et al. (US 20200090085 A1) still in further view of Micali (US 20160147243 A1).

As per claim 3, Knight, Chintalapally, and Martinez teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior art of Knight, Chintalapally, and Martinez do not explicitly teach “wherein the instructions cause the one or more processors to: construct the graph at a plurality of points in time including a first time and a second time by: selecting a first set of the plurality of change feed events occurring up to the first time; generating the graph at the first time based on the first set of the plurality of change feed events; selecting a second set of the plurality of change feed events occurring up to the second time; and generating the graph at the second time based on the second set of the plurality of change feed events.”
On the other hand, in the same field of endeavor, Micali teaches wherein the instructions cause the one or more processors to: construct the graph at a plurality of points in time including a first time and a second time by (Micali, fig. 3:310, par. [0073] a plurality of times t1 … t5. The plurality of points includes a first time and second time): 
selecting a first set of the plurality of change feed events occurring up to the first time (Micali, fig. 3:320, par. [0060], [0073], electrical event E1 may occur at time 1, a data structure of an electrical event is selected/determined. Where the data structure of an electrical event is interpreted as the first set of the plurality of change feed events occurring up to the first time); 
generating the graph at the first time based on the first set of the plurality of change feed events (Micali, figs. 3-5, par. [0073], “Initially, the graph may contain no nodes or just an initial node, such as N1, corresponding to a first time” Where the initial graph is inheriting to be generated based on the electrical event occurred during the first time); 
selecting a second set of the plurality of change feed events occurring up to the second time (Micali, figs. 3-5, par. [0073]-[0076], “Later, nodes N2-N4 may be added to the graph and indicate the state of devices in the house at a second time later than the first time.” Where the nodes are indicating a set of events that occurred after the first time. As illustrated on fig. 5 the N3 identified a set of events that occurred up to the second time. Such as the stove state change to B, the TV state went off, and the light state is now 1); and 
generating the graph at the second time based on the second set of the plurality of change feed events (Micali, figs. 3-5, par. [0073], “nodes N2-N4 may be added to the graph and indicate the state of devices in the house at a second time later than the first time” Where the nodes added to the graph with the state of the house occurred in the second time is interpreted as the generating the graph at the second time based on the second set of the plurality of change feed events).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Micali that teaches electrical usage of devices in a building which provides information about the operation of the devices in the building to a user into the combination of Knight that teaches provide intelligent commercial real-estate and residential building systems and automation, Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications, and Martinez  that teaches creating and utilizing a graph-based structure for managing digital twins. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to reduce electricity usage in a building (Micali par. [0004]). 

As per claim 10, Knight, Chintalapally, and Martinez teach all the limitations as discussed in claim 8 above.  
However, it is noted that the combination of the prior art of Knight, Chintalapally, and Martinez do not explicitly teach “further comprising: constructing, by the processing circuit, the graph at a plurality of points in time including a first time and a second time by: selecting a first set of the plurality of change feed events occurring up to the first time; generating the graph at the first time based on the first set of the plurality of change feed events; selecting a second set of the plurality of change feed events occurring up to the second time; and generating the graph at the second time based on the second set of the plurality of change feed events.”
On the other hand, in the same field of endeavor, Micali teaches further comprising: constructing, by the processing circuit, the graph at a plurality of points in time including a first time and a second time by (Micali, fig. 3:310, par. [0073] a plurality of times t1 … t5. The plurality of points includes a first time and second time): 
selecting a first set of the plurality of change feed events occurring up to the first time (Micali, fig. 3:320, par. [0060], [0073], electrical event E1 may occur at time 1, a data structure of an electrical event is selected/determined. Where the data structure of an electrical event is interpreted as the first set of the plurality of change feed events occurring up to the first time); 
generating the graph at the first time based on the first set of the plurality of change feed events (Micali, figs. 3-5, par. [0073], “Initially, the graph may contain no nodes or just an initial node, such as N1, corresponding to a first time” Where the initial graph is inheriting to be generated based on the electrical event occurred during the first time); 
selecting a second set of the plurality of change feed events occurring up to the second time (Micali, figs. 3-5, par. [0073]-[0076], “Later, nodes N2-N4 may be added to the graph and indicate the state of devices in the house at a second time later than the first time.” Where the nodes are indicating a set of events that occurred after the first time. As illustrated on fig. 5 the N3 identified a set of events that occurred up to the second time. Such as the stove state change to B, the TV state went off, and the light state is now 1); and 
generating the graph at the second time based on the second set of the plurality of change feed events (Micali, figs. 3-5, par. [0073], “nodes N2-N4 may be added to the graph and indicate the state of devices in the house at a second time later than the first time” Where the nodes added to the graph with the state of the house occurred in the second time is interpreted as the generating the graph at the second time based on the second set of the plurality of change feed events).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Micali that teaches electrical usage of devices in a building which provides information about the operation of the devices in the building to a user into the combination of Knight that teaches provide intelligent commercial real-estate and residential building systems and automation, Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications, and Martinez  that teaches creating and utilizing a graph-based structure for managing digital twins. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to reduce electricity usage in a building (Micali par. [0004]). 

As per claim 17, Knight, Chintalapally, and Martinez teach all the limitations as discussed in claim 15 above.  
However, it is noted that the combination of the prior art of Knight, Chintalapally, and Martinez do not explicitly teach “wherein the instructions cause the one or more processors to: construct the digital twin at a plurality of points in time including a first time and a second time by: selecting a first set of the plurality of change feed events occurring up to the first time; generating the digital twin at the first time based on the first set of the plurality of change feed events; selecting a second set of the plurality of change feed events occurring up to the second time; and generating the digital twin at the second time based on the second set of the plurality of change feed events.”
On the other hand, in the same field of endeavor, Micali teaches wherein the instructions cause the one or more processors to: construct the digital twin at a plurality of points in time including a first time and a second time by (Micali, fig. 3:310, par. [0073] a plurality of times t1 … t5. The plurality of points includes a first time and second time): 
selecting a first set of the plurality of change feed events occurring up to the first time (Micali, fig. 3:320, par. [0060], [0073], electrical event E1 may occur at time 1, a data structure of an electrical event is selected/determined. Where the data structure of an electrical event is interpreted as the first set of the plurality of change feed events occurring up to the first time); 90Atty. Dkt. No.: 20-0176-US3 (116048-1023) 
generating the digital twin at the first time based on the first set of the plurality of change feed events (Micali, figs. 3-5, par. [0073], “Initially, the graph may contain no nodes or just an initial node, such as N1, corresponding to a first time” Where the initial graph is inheriting to be generated based on the electrical event occurred during the first time); 
selecting a second set of the plurality of change feed events occurring up to the second time (Micali, figs. 3-5, par. [0073]-[0076], “Later, nodes N2-N4 may be added to the graph and indicate the state of devices in the house at a second time later than the first time.” Where the nodes are indicating a set of events that occurred after the first time. As illustrated on fig. 5 the N3 identified a set of events that occurred up to the second time. Such as the stove state change to B, the TV state went off, and the light state is now 1); and 
generating the digital twin at the second time based on the second set of the plurality of change feed events (Micali, figs. 3-5, par. [0073], “nodes N2-N4 may be added to the graph and indicate the state of devices in the house at a second time later than the first time” Where the nodes added to the graph with the state of the house occurred in the second time is interpreted as the generating the graph at the second time based on the second set of the plurality of change feed events).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Micali that teaches electrical usage of devices in a building which provides information about the operation of the devices in the building to a user into the combination of Knight that teaches provide intelligent commercial real-estate and residential building systems and automation, Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications, and Martinez  that teaches creating and utilizing a graph-based structure for managing digital twins. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to reduce electricity usage in a building (Micali par. [0004]).

8.	Claims 6, 13, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Knight et al. (US 20200412810 A1) in view of Chintalapally (US 20190050264 A1) in further view of Martinez et al. (US 20200090085 A1) still in further view of Azvine et al. (US 20160239660 A1).

As per claim 6, Knight, Chintalapally, and Martinez teach all the limitations as discussed in claim 5 above.  
However, it is noted that the combination of the prior art of Knight, Chintalapally, and Martinez do not explicitly teach “wherein the instructions cause the one or more processors to: add the change feed event to a change feed topic, wherein the one or more consuming applications are subscribed to the change feed topic and receive the change feed event in response to the change feed event being added to the change feed topic.”
On the other hand, in the same field of endeavor, Azvine teaches wherein the instructions cause the one or more processors to: add the change feed event to a change feed topic (Azvine, figs. 2:204, 4:418, 5:508, 6a, par. [0059], [0064], “508 the event categorizer 418 determines an equivalence class for each event in the first event sequence 204'”. Where the event categorizer is defining/adding a class for each event of the event sequence. Where the event sequence is interpreted as the    change feed event, and the event class is interpreted as the change feed), 
wherein the one or more consuming applications are subscribed to the change feed topic (Azvine, fig. 7, par. [0068]-[0069], “The sequence identification apparatus 200 of FIG. 7 further includes a filter 732 as a hardware, software or firmware component adapted to receive and filter incoming time-ordered events 730 based on a DAG data structure 206.” Where the software is interpreted as the one or more consuming applications are subscribed to the change feed topic. Where the software is interpreted as the consuming application) and 
receive the change feed event in response to the change feed event being added to the change feed topic (Azvine, fig. 8, par. [0079], “The determination is based on a record of previously received events, previously identified partial event sequences, and the sequence extending relations 412”  Where the traverse DAG is receiving the event as a response to the received and categorization of the event. Where the categorization add a class to the received event, see fig. 8:862).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Azvine that teaches representing event sequences for efficient filtering of incoming events and prediction of future events  into the combination of Knight that teaches provide intelligent commercial real-estate and residential building systems and automation, Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and Martinez  that teaches creating and utilizing a graph-based structure for managing digital twins. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to extending relation and a categorization of each of the incoming events into an equivalence class so as to identify sequences of incoming events represented by the graph (Azvine par. [0012]).

As per claim 13, Knight, Chintalapally, and Martinez teach all the limitations as discussed in claim 12 above.  
However, it is noted that the combination of the prior art of Knight, Chintalapally, and Martinez do not explicitly teach “further comprising: adding, by the processing circuit, the change feed event to a change feed topic, wherein the one or more consuming applications are subscribed to the change feed topic and receive the change feed event in response to the change feed event being added to the change feed topic.”
On the other hand, in the same field of endeavor, Azvine teaches further comprising: adding, by the processing circuit, the change feed event to a change feed topic (Azvine, figs. 2:204, 4:418, 5:508, 6a, par. [0059], [0064], “508 the event categorizer 418 determines an equivalence class for each event in the first event sequence 204'”. Where the event categorizer is defining/adding a class for each event of the event sequence. Where the event sequence is interpreted as the    change feed event, and the event class is interpreted as the change feed), 
wherein the one or more consuming applications are subscribed to the change feed topic (Azvine, fig. 7, par. [0068]-[0069], “The sequence identification apparatus 200 of FIG. 7 further includes a filter 732 as a hardware, software or firmware component adapted to receive and filter incoming time-ordered events 730 based on a DAG data structure 206.” Where the software is interpreted as the one or more consuming applications are subscribed to the change feed topic. Where the software is interpreted as the consuming application) and 
receive the change feed event in response to the change feed event being added to the change feed topic (Azvine, fig. 8, par. [0079], “The determination is based on a record of previously received events, previously identified partial event sequences, and the sequence extending relations 412” Where the traverse DAG is receiving the event as a response to the received and categorization of the event. Where the categorization add a class to the received event, see fig. 8:862).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Azvine that teaches representing event sequences for efficient filtering of incoming events and prediction of future events into the combination of Knight that teaches provide intelligent commercial real-estate and residential building systems and automation, Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications, and Martinez  that teaches creating and utilizing a graph-based structure for managing digital twins. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to extending relation and a categorization of each of the incoming events into an equivalence class so as to identify sequences of incoming events represented by the graph (Azvine par. [0012]).

As per claim 20, Knight, Chintalapally, and Martinez teach all the limitations as discussed in claim 19 above.  
However, it is noted that the combination of the prior art of Knight, Chintalapally, and Martinez do not explicitly teach “wherein the instructions cause the one or more processors to: add the change feed event to a change feed topic, wherein the one or more consuming applications are subscribed to the change feed topic and receive the change feed event in response to the change feed event being added to the change feed topic.”
On the other hand, in the same field of endeavor, Azvine teaches wherein the instructions cause the one or more processors to: add the change feed event to a change feed topic (Azvine, figs. 2:204, 4:418, 5:508, 6a, par. [0059], [0064], “508 the event categorizer 418 determines an equivalence class for each event in the first event sequence 204'”. Where the event categorizer is defining/adding a class for each event of the event sequence. Where the event sequence is interpreted as the    change feed event, and the event class is interpreted as the change feed), 
wherein the one or more consuming applications are subscribed to the change feed topic (Azvine, fig. 7, par. [0068]-[0069], “The sequence identification apparatus 200 of FIG. 7 further includes a filter 732 as a hardware, software or firmware component adapted to receive and filter incoming time-ordered events 730 based on a DAG data structure 206.” Where the software is interpreted as the one or more consuming applications are subscribed to the change feed topic. Where the software is interpreted as the consuming application) and 
receive the change feed event in response to the change feed event being added to the change feed topic (Azvine, fig. 8, par. [0079], “The determination is based on a record of previously received events, previously identified partial event sequences, and the sequence extending relations 412”  Where the traverse DAG is receiving the event as a response to the received and categorization of the event. Where the categorization add a class to the received event, see fig. 8:862).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Azvine that teaches representing event sequences for efficient filtering of incoming events and prediction of future events  into the combination of Knight that teaches provide intelligent commercial real-estate and residential building systems and automation, Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications, and Martinez  that teaches creating and utilizing a graph-based structure for managing digital twins. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to extending relation and a categorization of each of the incoming events into an equivalence class so as to identify sequences of incoming events represented by the graph (Azvine par. [0012]). 

Prior Art of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clark et al. (US 20190109821 A1), teaches systems, methods, and apparatuses to secure computing devices and applications against network-borne security threats.
Malakuti et al. (US 20210405629 A1), teaches methods, computer program products and systems for interoperable communication between multiple information systems providing data related to a device with connectivity to a network.

Response to Arguments
10. 	Amendments to claims 1, 8, and 15 overcomes the objections of last office action; therefore, this objection is hereby withdrawn.

	Applicant's arguments, filed on 09/19/2022 with respect to the rejection of claims 1-20 under 35 U.S.C. §101 (Abstract Idea – Mental Process) (Applicant’s arguments, pages 9-16), have been fully considered and are not persuasive. Therefore, the rejection has been maintained and see the reasons below. 
	The claims still recite a limitation that can be performed in a human mind which is not integrated into a practical application or describing any improvements to the functioning of a computer or to any other technology or technical field; see the rejection above.
	The Applicant arguments are very vague and do not give/show any reasonable way that the claims are integrated into a practical application or describing any improvements to the functioning of a computer or to any other technology or technical field. The claims still very broadly. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. None of the claims describe the invention such that the improvement would be apparent to one of ordinary skill in the art.

	The Applicant arguments that the "[c]laims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations." However, it is noted that the courts have decided the following: “That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Therefore, the human mind does not need to equipped to perform the claim limitations.	
	All the arguments related with “receive a modification to a graph …”, “add the change feed event …“, and “generate a second graph including a plurality of nodes …” do not integrated into a practical application or describing any improvements to the functioning of a computer or to any other technology or technical field. They are merely reciting steps to gathering data. Which recites insignificant extra-solution activity as retrieval/receiving of data (i.e. mere data gathering) such as 'obtaining information' as identified in MPEP 2106.05(g) and does not provide integration into a practical application. To the extent this limitation requires the graph and nodes to represent some specific type of elements (i.e. entities of buildings) this at most represents a mere field of use limitation under MPEP 2106.05(h) which also does not provide integration into a practical application. The plurality of edges and nodes can be just 2 nodes and 2 edges connected in a graph. Nothing in the claims encompass a human mind to be unable accomplish such task in the human mind.  
	The Applicant argument in regards “paragraph [0354] of the present application. Paragraph [0354] of the present application describes the advantages of the change feed, "[t]his can allow the application and/or system to update their graph without receiving the entire graph, just an indication of the change.” This is just another example of insignificant extra-solution activity as retrieval/receiving of data (i.e. mere data gathering) such as 'obtaining information' as identified in MPEP 2106.05(g) and does not provide integration into a practical application. It is also noted that the claims do not describe in detail any graph update without receiving the entire graph, or just an indication of the change.
Applicant argues on that the claims are significantly more than an abstract idea and cites Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, hereinafter Bascom decision.  
Examiner respectfully disagrees. Because Applicant alleges that the claims are similar to Bascom “The claims of interest in the Bascom are directed to filtering content on the Internet”. However, in Bascom the claims carve out a specific location for the filtering system and require the filtering system to give users the ability to customize filtering for their individual network accounts. Claims 1, 8, 15 do not comprise of such futures where the user can customize their filtering procedures. The claims do not preempt the use of the abstract idea on the internet. There is no disclosure of how the claimed solution overcomes problems with existing solutions. There is no evidence that the additional elements, considered as an ordered combination, are arranged in a non-conventional, non-generic arrangement of known, conventional pieces.
For the reasons above the rejection under 35 U.S.C. §101 is upheld. 

	Applicant's arguments, filed on 09/19/2022 with respect to the rejection of claims 1-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 16-21), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

Applicant argues that Knight et al. (US 20200412810 A1), Chintalapally (US 20190050264 A1), Micali (US 20160147243 A1), and Azvine et al. (US 20160239660 A1) do not teach “generate a change feed event, the change feed event recording a change to one node of the plurality of nodes and one edge of the plurality of edges to the graph made responsive to receiving the modification to the graph; generate a second graph including a plurality of nodes and a plurality of edges by creating the plurality of nodes or the plurality of edges based on the plurality of change feed events of the change feed or modify existing nodes of the plurality of nodes or existing edges of the plurality of edges based on the plurality of change feed events of the change feed, wherein the plurality of nodes and the plurality of edges of the second graph include the change to the one node and the one edge recorded by the change feed event.” (Applicant arguments, pages 16-21). It is respectfully submitted that the prior arts of Knight et al. (US 20200412810 A1), Chintalapally (US 20190050264 A1), Micali (US 20160147243 A1), and Azvine et al. (US 20160239660 A1) are no used to teach these limitations but the newly added prior art of Martinez et al. (US 20200090085 A1) teaches these limitations as shown above. 

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Examiner Suggestions
11. 	Examiner suggests the Applicant to re-write the claims with terms and phrases that facilitate the underwood and interpretation of all sets of claims. It is noted that the Applicant uses several terminologies to describe a limitation but with the same final results. Such practice does not help advance prosecution.
	For example, the limitation “generate a second graph including a plurality of nodes and a plurality of edges by creating the plurality of nodes or the plurality of edges based on the plurality of change feed events of the change feed or modify existing nodes of the plurality of nodes or existing edges of the plurality of edges based on the plurality of change feed events of the change feed, wherein the plurality of nodes and the plurality of edges of the second graph include the change to the one node and the one edge recorded by the change feed event.” of claim 1 and  “synchronize a second digital twin with the digital twin by creating the plurality of nodes or the plurality of edges for the second digital twin based on the plurality of change feed events of the change feed, wherein the plurality of nodes and the plurality of edges of the second digital twin include the change to the one node and the one edge recorded by the change feed event” of claim 15. These limitations provided similar end results and were written using different terms and phrases. See MPEP 608.01.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157